DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ALEXANDER BLAKE,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-848

                           [October 14, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrew L. Siegel, Judge; L.T. Case Nos. 07015814
CF10A and 08016989CF10A.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

                        ON CONCESSION OF ERROR

PER CURIAM.

    We remand for the trial court to correct the written sentence on count
one in case number 08016989CF10A to reflect the trial court’s oral
pronouncement of a five-year sentence with credit for time served. The
State also concedes that, if one was not previously entered, the trial
court should enter a written sentence for the felony child abuse
conviction in case number 07015814CF10A. In all other respects, we
affirm.

   Affirmed in part; Remanded with directions to correct written sentence.

GERBER, CONNER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.